IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                        Assigned on Briefs April 12, 2005 Session

            STATE OF TENNESSEE v. MICHAEL L. CALANDROS

                              Criminal Court for Sullivan County
                                         No. S41,624



                                 No. E2004-02382-CCA-R3-CD


                                           JUDGMENT

        Came the appellant, Michael L. Calandros, pro se, and also came the Attorney General on
behalf of the State of Tennessee, and this case was heard on the record on appeal from the Criminal
Court of Sullivan County; and upon consideration thereof, this Court is of the opinion that this
avenue of appeal is unavailable to the defendant because the sentence in this case is neither illegal
nor void.

        In accordance with the opinion filed herein, it is, therefore, ordered and adjudged by this
Court that the appeal is dismissed, and the case is remanded to the Criminal Court of Sullivan
County for execution of the judgment of that court and/or for further proceedings and for collection
of costs accrued below.

        It appearing that the appellant, Michael L. Calandros, is indigent, costs of appeal will be
taxed to the State of Tennessee.

                                                              Judge John Everett Williams
                                                              Judge Thomas T. Woodall
                                                              Judge Robert W. Wedemeyer